DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, receiving electronic input device usage characteristic data of a subject during a subject's data entry; the generating a baseline model using population input device usage characteristic data; predicting the subject’s intent on the basis of the baseline model   must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1 and 11
generating a baseline model using population input device usage characteristic data;
 predicting the subject’s intent on the basis of the baseline model 
	The limitations of independent claim 1 and 11, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, predicting intent based on collected information(e.g. baseline model). Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using electronic input device, baseline model, and processing device. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, generating, and predicting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of electronic input device, baseline model, and processing device, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements

functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0005] of the applicant’s specification for example, “Systems and methods of the invention are based at least in part on human-computer interaction data (i.e., input device usage characteristics, e.g., mouse and keyboard activities..” and [0008], “Accordingly, systems and methods of the invention can identify when a person deceptively answers specific questions on a computer or other electronic input device-based form by 
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1 and 11
receiving electronic input device usage characteristic data of a subject during a subject's data entry;
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-10 and 12-20 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 2-10 and 12-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-16, 19, and 20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Jensen et al. Proceedings of the Rapid Screening Technologies, Deception Detection and Credibility Assessment Symposium (Jan 2013) hereinafter referred to as Jensen

 	Claims 1 and 11: Jensen discloses an intent detection method and system, said method/system comprising: 	 receiving electronic input device usage characteristic data of a subject during a subject's data entry;(see for example page 38 and 44,  discloses collecting data from user keyboard inputs) 	 generating a baseline model using population input device usage characteristic data; (see for example page 44, keystroke characteristics used to construct digraphs)and  
 	predicting the subject’s intent on the basis of the baseline model.(see for example page 40 using analysis of past keyboard characteristics can determine emotional states(e.g. intent))

 	Claims 2 and 12: Jensen discloses the method/system of claim 1 and 11, wherein the electronic input device usage characteristic data is collected from one or more of a mouse, a (page 44, keyboard)

 	Claims 3 and 13: Jensen disclose the method/system of claim 1 and 11, wherein predicting the subject’s intent is one of predicting whether a subject is considering changing an answer, predicting whether a subject is considering a false answer, or predicting whether a subject will complete data entry on a form.(see for example, page 40 discloses input determining a user being deceptive)

 	Claims 4 and 14: Jensen discloses the method/system of claims 1 and 11, wherein the input device characteristic data is one or more of the subject’s keystrokes, pointer movements, or behavior characteristics. (page 44)

 	Claims 5 and 15: Jensen discloses the method/system of claim 1 and 11, wherein the baseline model further uses the subject’s input usage characteristic data. (page 38, The
proposed Keystroke Dynamics Deception Detection model builds on this prior research to predict how changes in a person’s KD characteristics uncover deceptive typing behavior.)

 	Claims 6 and 16: Jensen disclose the method/system of claim 1 and 11, wherein the baseline model is further used to calculate a confidence score for each subject. (page 16, using scores to determine a pattern)

(page 42)

 	Claims 10 and 20: Jensen disclose the method of claims 1 and 11, further comprising storing the subject’s electronic input device usage characteristic data and associating said data with the subject. ([age 42, keystroke characteristics stored in database)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. Proceedings of the Rapid Screening Technologies, Deception Detection and Credibility Assessment Symposium (Jan 2013) hereinafter referred to as Jensen in view of  Bischof et al. (US 2004/0002996)

 	Claims 7 and 17: Jensen disclose the method/system of claims 1 and 11, but do not explicitly disclose wherein the system further uses the subject’s electronic input device usage characteristic data to determine the subject’s progress in data entry on an electronic form. 	However Bischof discloses the system further uses the subject’s electronic input device usage characteristic data to determine the subject’s progress in data entry on an electronic form.[0019 and 0028]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system product of Jensen to uses 
 	Claims 8 and 18: Jensen discloses the method/system of claims 7 and 17, but does not explicitly disclose wherein the electronic form is used for a credit application, an insurance application, a job application, or a loan application. 	While Bischof discloses a method/system for completing electronic applications, Bischof does not disclose that electronic form is used for a credit application, an insurance application, a job application, or a loan application.
 	However, the Examiner asserts that the data identifying the electronic form being used a type of application such as the type including credit application, an insurance application, a job application, or a loan application is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of application/information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have electronic form is used for a credit application, an insurance application, a job application, or a loan application of Bischof because the type of application/information being used does not functionally alter or relate to the steps of the method/system and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Ahmed (US 2006/0224898) - establishing distinctive profiles for computer users based on how they use a motion-based input device such as, but not limited to, a mouse and/or a keyboard. The profiles computed in the present invention are more accurate than those obtained through the traditional statistical profiling techniques, since they are based on distinctive biological characteristics of users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621